DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 6, 8-10, 12, 14, and 17-18 are objected to because of the following informalities:  
Since claim 1 introduces “a conductive coil,” subsequent references (claims 1, 6, 14) to “the coil” or “said coil” should refer to “the/said conductive coil” for consistency.  
Each of claims 3, 8-9, 12, 17-18 recites “successive ones of the plurality of partially complete rounds” or “successive ones of the partially complete rounds.” It is clear that the cited limitations refer back to the previously cited “successive ones of the partially complete rounds…” in claims 1 and 10, however the latter citations need to be preceded by “the” for the purpose of claim language consistency. Furthermore, it is recommended to consistently refer to either “the successive ones of the partially complete rounds” or “the successive ones of the plurality of partially complete rounds,” as both recitations refer to successive ones of the plural rounds.
Each of claims 10, 12, 17-18 recites “concentric ones of the plurality of partially complete rounds.” It is clear that the cited limitations refer back to the previously cited “concentric ones of the plurality of partially complete rounds” of claim 10, however the latter citations need to be preceded by “the” for the purpose of claim language consistency.
Appropriate correction for the above issues is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the respective layers of material" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim. Although the claim has previously recited “a respective layer of material,” the claim does not provide proper antecedent basis for the cited “the respective layers (plural) of material.” Accordingly, modification is required.
The term “near-vertical” in claims 2 and 11 is a relative term which renders the claim indefinite. The term “near-vertical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification has not provided a standard for ascertaining the scope of “near” in this context, (for example, at a specific angle, or less, from vertical) and one of ordinary skill in the art would take the figures (4A-4B, 5A-5B, 6A-6C) to show the pillars oriented vertically.
Claim 3 recites the limitation "the circumference of the partially complete rounds" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The claims have not defined a circumference of the partially complete rounds or made it clear that the rounds should have the same circumference.
The term “concurrently” in claims 5 and 13 render the claims indefinite. The term “concurrently” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The time-based limitation is unclear in view of the specification which does not describe an extent to which the scaffolding elements and the plurality of partially complete rounds are printed at the same time (e.g., dispensed, formed, or solidified simultaneously? Concurrently as in at the same time/step/layer/ session?), nor how this is done (a dispenser with multiple print heads, extruding a multi-material filament, using multiple energy sources, etc.). The scope of the claims is unclear.
Claims 10 and 17 recite the limitation “…the partially complete rounds of each of concentric ones of the plurality of partially complete rounds…” which lacks clear antecedent basis for “concentric ones.” Concentric ones have previously been introduced in claim 10 but are not clearly referred to in the cited limitations. It is unclear if the limitations are referring to the same concentric ones previously introduced, a subset of those concentric ones, or different concentric ones altogether.
In claim 10, “the pillars” in line 3 refer to pillars interconnecting successive ones of the partially complete rounds of concentric ones of the plurality of partially complete rounds. Claim 1 has defined “pillars” as interconnecting successive ones of the partially complete rounds. The pillars of claim 1 and claim 10 are interpreted to be different pillars, and in this case, claim 10 should not refer to pillars as “the pillars.” As written, the scope of the claim regarding the pillars is unclear.
The term “near” in claim 16 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The figures show a junction located at one end (Fig. 6C) but do not describe or show some standard for measuring the degree of “near” one end.
Claim 20 requires that “concentric ones” are “printed about different centers.” It is unclear in view of the specification how concentric forms can be printed about different centers. The common definition of “concentric” is shapes which share the same center (Oxford Languages, Merriam-Webster), and drawings depicting concentric columns (Fig. 6B-D) appear to show only columns printed about the same center.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 10254499 B1 (“Cohen”).


    PNG
    media_image1.png
    353
    489
    media_image1.png
    Greyscale

Regarding claim 1, Cohen discloses a method of fabricating a coil by an additive manufacturing process (Fig. 146a-n, see above; Col. 138, line 45 – Col. 139, line 46), the method comprising printing said coil as a plurality of partially complete rounds (see windings), each partially complete round printed by the additive manufacturing process as at least a portion of a respective layer of material (see windings of each Layer 1, 2, etc., Fig. 146a), and printing pillars interconnecting successive ones of the partially complete rounds in different ones of the respective layers of material (see Bridges, Fig. 146a).
In the embodiment of Figs. 146a-n, Cohen does not explicitly disclose the fabricated coil is a conductive coil. Cohen discloses the coil includes a “wire” and matrix material. 
While Cohen leaves the material choice for the “wire” open in the described embodiment, the disclosure is directed to using conductive materials (see Title; Col. 7, lines 10-28), and Cohen provides that the wire can be a metal, semiconductor, conductor, conductive powder, etc. (Summary, Col. 3, lines 19-42). Cohen teaches that incorporating materials such as metal wire into the process involving simultaneous deposition of conductive wires with other materials provides flexibility in creating mechatronic structures with embedded electromagnetic elements (Col. 6, lines 20-35).
It would have been obvious to one of ordinary skill in the art to use a conductive material, such as metal wire, as the wire in the method of Cohen because Cohen teaches using conductive/metal wires is useful in creating structures with embedded electromagnetic elements.

As to claim 2, Cohen further discloses the pillars are vertical or near-vertical (Col. 138, lines 52-54; Fig. 146a). 

As to claim 3, Cohen teaches the limitations of claim 2, and Cohen further discloses positions of the pillars between successive ones of the plurality of partially complete rounds are staggered across the circumference of the partially complete rounds (see Fig. 146a).

As to claim 4, Cohen teaches the limitations of claim 2. In the same embodiment, Cohen is silent regarding wherein following printing of one of the plurality of partially complete rounds in a respective layer of material, for a number of successive layers of material corresponding to a desired pillar height, printing only a connecting pillar. 
In a separate embodiment, shown in Fig. 123 and referred to in the description of Figs. 146 (Col. 138, lines 59-61), Cohen teaches that each layer can have a different pitch, for example, by omitting spirals on selected “skipped” layers (Col. 116, lines 42-64). In the case of skipping spirals or windings to affect pitch, only the bridge (pillar) section is printed for a desired number of layers. Cohen teaches this can be done in order to affect magnetic properties of the coils as desired.
It would have been obvious to one of ordinary skill in the art to modify the method of the described primary embodiment of Cohen to include following printing of one of the plurality of partially complete rounds in a respective layer of material, for a number of successive layers of material corresponding to a desired pillar height, printing only a connecting pillar, in order to vary the coil pitch and/or affect magnetic properties as desired, as taught by Cohen.

As to claim 5, Cohen teaches the limitations of claim 1, further comprising printing scaffolding elements as part of each respective layer of material concurrently with printing the plurality of partially complete rounds (matrix material is printed with wire, may also be printed alone as traces within a layer, Col. 138, line 45 – Col. 139, line 36).

As to claim 6, Cohen teaches the limitations of claim 5, wherein the scaffolding elements comprise at least one of a supporting material matrix (matrix surrounds wire) and a core internal to the partially complete rounds of the coil (traces form an internal core).

As to claim 7, Cohen teaches the limitations of claim 1, wherein for each successive partially complete round, printing said successive partially complete round such that it overlaps a last printed one of the pillars (see Fig. 146a).

As to claim 8, Cohen teaches the limitations of claim 7, wherein positions of the pillars between successive ones of the plurality of partially complete rounds are staggered across a circumference of the partially complete rounds by an azimuthal separation distance from an immediately previous pillar (see Fig. 146a).

As to claim 9, Cohen teaches the limitations of claim 1. In the same embodiment, Cohen is silent regarding wherein some of the pillars interconnecting successive ones of the partially complete rounds are printed to different heights than others of the pillars interconnecting successive ones of the partially complete rounds. 
In a separate embodiment, shown in Fig. 123 and referred to in the description of primary embodiment Figs. 146 (Col. 138, lines 59-61), Cohen teaches that, beneficially, the coils can be made such that each layer can have a different pitch (Col. 116, lines 42-64). If the coil has layers or sections with a different pitch, then there is a different distance between the partially complete rounds of those layers or sections, and accordingly, pillars of different heights. Cohen teaches this can be done in order to affect magnetic properties of the coils as desired.
It would have been obvious to one of ordinary skill in the art prior to the claimed invention to modify the method of Cohen to print some of the pillars interconnecting successive ones of the partially complete rounds to different heights than others of the pillars interconnecting successive ones of the partially complete rounds in order to vary the pitch and/or magnetic properties of the coil as desired, as taught by Cohen.

As to claim 10, Cohen teaches the limitations of claim 1. Cohen further teaches in the context of the primary embodiment, within each respective layer, printing multiple windings, as depicted in Fig. 123 (Col. 138, lines 59-61).  In the same embodiment, Cohen is silent regarding within each respective layer of material, printing concentric ones of the plurality of partially complete rounds offset from one another, printing the pillars interconnecting successive ones of the partially complete rounds of each of the concentric ones of the plurality of partially complete rounds so as to interconnect those of the partially complete rounds having a common radius, and printing a connection between the concentric ones of the plurality of partially complete rounds at a junction.
In the embodiment of Figs. 122-123, Cohen shows printing concentric partially complete rounds offset from one another within a respective layer of material (single layer which can be implemented as a multi-layer version, Fig. 122, Col. 115, lines 48-57). A depiction of a similar configuration (spiral instead of purely concentric) is shown with pillars interconnecting partially complete rounds having a common radius (Fig. 123). Cohen teaches that connecting the partially complete rounds at the inner and outer ends is useful to connect the coil electrically in parallel (Col. 116, lines 16-19, 38-41). Cohen shows printing a connection between the concentric ones of the plurality of partially complete rounds at a junction (Fig. 122).
It would have been obvious to one of ordinary skill in the art to modify the method of the first embodiment of Cohen to include printing concentric ones of the plurality of partially complete rounds offset from another, printing pillars interconnecting successive ones of the partially complete rounds of each of the concentric ones of the plurality of partially complete rounds so as to interconnect those of the partially complete rounds having a common radius, and printing a connection between the concentric ones of the plurality of partially complete rounds at a junction, because similar embodiments taught by Cohen show the steps are useful for creating novel coil designs with configurable wiring as desired. 

As to claim 11, Cohen teaches the method of claim 10, wherein the pillars are vertical, or near-vertical (Figs. 122-123).

As to claim 12, Cohen teaches the method of claim 11. The first embodiment of Cohen discloses positions of the pillars are staggered across a circumference of the partially complete rounds (Fig. 146a), and it would have been obvious to one of ordinary skill in the art to follow the same practice for the concentric ones.

As to claim 13, Cohen teaches the method of claim 10, further comprising printing scaffolding elements as part of each respective layer of material concurrently with printing the concentric ones of the plurality of partially complete rounds (matrix material is printed with wire, may also be printed alone as traces within a layer, Col. 138, line 45 – Col. 139, line 36).

As to claim 14, Cohen teaches the method of claim 13, wherein the scaffolding elements comprise at least one of a supporting material matrix (matrix surrounds wire) and a core internal to the partially complete rounds of the coil (traces form an internal core).

As to claim 15, Cohen teaches the method of claim 10. Cohen further shows the junction between concentric partial rounds is a single junction (Fig. 122 shows a single junction between each of the concentric partial rounds of a layer). It is noted that the claim does not require that there is only one junction present in the entire coil, but this configuration would also be obvious to one of ordinary skill in the art in the case that the primary embodiment of Cohen is duplicated to form concentric columns which must be electrically connected.

As to claim 16, Cohen teaches the method of claim 10. Cohen is silent regarding the junction being near one end of columns of the concentric ones of the plurality of partially complete rounds.
However, at least a junction of a first or last layer of a multi-layer version of Fig. 122 (Col. 115, lines 56-57) would be at or near an end of columns of the concentric ones of the plurality of partially complete rounds. Moreover, the configuration of the claimed invention is a matter of choice regarding where to connect sections of the coil which one of ordinary skill in the art at the time of the invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). An additive manufacturing process by nature is a highly-customizable process where matters of configuration corresponding to individual products are expected to be tailored as desired and according to specific manufacturing objectives.
 It would have been obvious to one of ordinary skill in the art prior to the claimed invention to specify that in the method of modified Cohen, the junction is near one end of columns of the concentric ones of the plurality of partially complete rounds because Cohen shows this configuration would be expected in a multi-layer arrangement and doing so would be an obvious matter of engineering choice.

As to claim 17, Cohen teaches the method of claim 10. Cohen does not explicitly state that some of the pillars interconnecting successive ones of the partially complete rounds of each of concentric ones of the plurality of partially complete rounds are printed to different heights than others of the pillars interconnecting successive ones of the partially complete rounds.
However, Cohen provides that, beneficially, the coils can be made such that each layer can have a different pitch (Col. 116, lines 42-64). If the coil has layers or sections with a different pitch, then there is a different distance between the partially complete rounds of those layers or sections, and accordingly, pillars of different heights. Cohen teaches this can be done in order to affect magnetic properties of the coils as desired.
It would have been obvious to one of ordinary skill in the art prior to the claimed invention to modify the method of Cohen to print some of the pillars interconnecting successive ones of the partially complete rounds of each of concentric ones of the plurality of partially complete rounds to different heights than others of the pillars interconnecting successive ones of the partially complete rounds in order to vary the pitch and/or magnetic properties of the coil as desired, as taught by Cohen.

As to claim 18, Cohen teaches the method of claim 17. The first embodiment of Cohen further discloses positions of the pillars are staggered across a circumference of the partially complete rounds (Fig. 146a), and it would have been obvious to one of ordinary skill in the art to follow the same practice for the concentric ones.

As to claim 19, Cohen teaches the method of claim 10, wherein within each respective layer of material, the concentric ones of the plurality of partially complete rounds are offset from one another by a common radial distance (see Fig. 122).

As to claim 20, Cohen teaches the method of claim 10. Cohen is silent regarding wherein within each respective layer of material, the concentric ones of the plurality of partially complete rounds are printed about different centers.
It is noted that the limitation of concentric ones printed about different centers is indefinite as described under section 35 USC 112(b). For the purposes of examination, the limitation is interpreted as meaning that the “concentric” ones are not required to be concentric.
Cohen teaches the configuration of the coil is customizable in that each layer can, for example, have a different number of spiral turns, a different pitch, different layer thickness, omitted spirals, different shape from layer to layer, etc. (Col. 116, lines 42-59). In another similar coil embodiment, Cohen teaches that the coil may be tapered or otherwise made to vary in radius along its axis, and may have non-circular or non-cylindrical shapes (Col. 68, lines 44-51). At least a coil which is tapered would be expected to include partially-complete rounds printed about different centers. It is clear that the teachings of Cohen are not limited to purely concentric rounds, and absent persuasive evidence that the claimed shape was significant, one of ordinary skill in the art would find a choice of shape an obvious matter of design/engineering choice in following the method of Cohen to produce a particular coil for a desired application. (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
It would have been obvious to one of ordinary skill in the art prior to the claimed invention to modify the method of Cohen so that within each respective layer of material, the concentric ones of the plurality of partially complete rounds are printed about different centers because doing so constitutes a simple change in shape which would be expected to be altered as needed to affect, for example, electrical or magnetic properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
While not relied upon in the current rejections, see also at least Fig. 60 of above-referenced Cohen.
Jassal et al., US 20170155309 A1, teach an additive manufacturing method of fabricating conductive (metallic) coils.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754